Citation Nr: 1013563	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for the amputation of the 4th and 5th toes of the right 
foot as a result of treatment received at a Department of 
Veterans Affairs (VA) medical center in February and 
March 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from December 1969 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 2002) for the amputation of 
the 4th and 5th toes of the right foot as a result of 
treatment received at a VA medical center (VAMC) in February 
and March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
amputation of the 4th and 5th toes of the right foot as a 
result of treatment received at a VAMC in February and 
March 2006.

The evidence in the claims file indicates that the Veteran 
received VA treatment in February and March 2006 and he 
subsequently underwent amputation of the 4th and 5th toes of 
the right foot in May 2006.  An opinion has been obtained.  
However, in an October 2006 letter, it was noted that VA's 
Office of Regional Counsel was investigating an 
administrative tort claim pertaining to the Veteran.  Hence, 
it appears that the Veteran may have filed a Federal Tort 
Claims Act (FTCA) lawsuit potentially concerning the same 
treatment and allegations that are in question in the current 
§ 1151 claim.  The RO should attempt to ascertain whether 
such suit has been filed, and if so, should obtain any 
disposition of the claim and underlying medical records and 
opinions utilized in conjunction with it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Regional Counsel and 
request that copies of any documentation 
developed in association with the 
Veteran's Federal Tort Claims Act claim, 
if filed, be forwarded for incorporation 
into the claims file.  If such 
documentation is not available, a written 
statement from the Regional Counsel to 
that effect should be requested and 
incorporated into the record.  

2.  After any additional records have been 
associated with the file, readjudicate the 
issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the amputation of the 4th and 5th 
toes of the right foot as a result of 
treatment received at a VAMC in February 
and March 2006.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

